Title: To Thomas Jefferson from George Slaughter, 19 January 1781
From: Slaughter, George
To: Jefferson, Thomas



Sir
Falls of Ohio January 19th 1781

By information by Letters from North side Kentucky and every coroborating circumstance, I have the greatest reason to believe that there has a young Man by the Name of Whitsyl, who has been a Captive for two or three years past among the Shawnese Indians, made his escape from a detach’d party come over from the main body, who were hunting on the Ohio, in order to lay in provisions for the Indians and English who in conjunction intended to carry on [an] expedition against this Country very early in the Spring, and that the party came over to get a prisoner to give them intelligence of the State of the Country and to take Horses for the purpose, which they did to the amount of 14. This Account I have the greatest reason to think true from the well known varicity of the informant and some mischief done by the Indians yesterday about 10 Miles above this place where they captured one Man and am afraid have kill’d 2 More out of a hunting party of 4. which were out on my Account for the State.
I cannot say but I am uneasy at the present Situation of the Country, the Militia being under no kind of subordination for want [of] officers regularly quallified in this County to command them and every man seems to do that which he thinks best. And I have some doubt from information of Colo. Simon Triplett, that Colo.  Broadhead will not allow provisions brought down the River, saying that he has orders to stop them for the use of that department. But as to that your Excellency can be a better judge of than it is in my power to inform you. Shall therefore only add that I am Yr. Excellency’s Yr Mo Obt Huml Servant,

George Slaughter

